DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The instant “device” claims are considered apparatus claims.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP § 2114.  Also, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  See MPEP § 2115.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
Regarding claim 2, the relationship between “a surface film” (at line 3) and “a surface film” previously set forth in claim 1 (at line 7) is unclear.
Also, the relationship between “an active surface” (at line 3) and “an active surface” previously set forth in claim 1 (at line 7) is unclear.
Also, the limitation “the metal being the hydrogen generation unit itself” (at lines 3-4) is unclear because this same limitation is already set forth in claim 1 (at line 8).
Regarding claims 3 and 6, the limitation, “the solution is within an alkaline to neutral range or within the range of pH 7 to pH 14” is unclear because both ranges essentially recite the same pH range (i.e., neutral is considered pH 7; alkaline is considered pH from 7 to 14).  
Regarding claim 4, the relationship between “a metal” (at line 2) and “a metal” previously set forth in claim 1 (at line 3) is unclear.
Also, the relationship between “a surface film” (at line 2) and “a surface film” previously set forth in claim 1 (at line 7) is unclear.
Regarding claim 5, the limitation, “wherein the hydrogen generation unit is made of any one of pure iron, carbon steel, and an alloy or a pure metal containing Ni, Zn, Al, Cu, Mg, Ti, Mn, and Ag” is unclear.  
Firstly, claim 1 (at line 3) sets forth that the hydrogen generation unit is made of “a metal”, which is drawn to one metal.  However, claim 5 recites that the hydrogen generation unit can comprise a plurality of metals, i.e., present in carbon steel or an alloy.
Secondly, the limitation “an alloy… containing Ni, Zn, Al, Cu, Mg, Ti, Mn, and Ag” is unclear because it is unclear as to whether Applicant intended to recite an alloy which contains 
Thirdly, the limitation “… a pure metal containing Ni, Zn, Al, Cu, Mg, Ti, Mn, and Ag” is unclear because a pure metal would consist of only a single metal, and not a combination of all of the metals listed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Ishida et al. (US 9,617,622).
	Regarding claim 1, Ishida et al. discloses a hydrogen generation device (i.e., a hydrogen generating apparatus 10, see FIG. 1; column 6, lines 7-28), comprising:
	a water flow path unit (i.e., a water supply pipe 13 for supplying water 15 into the apparatus and a water outlet pipe 16 for discharging the water 15 from the apparatus) through which a solution 15 can flow in from outside and exit;
	a hydrogen generation unit 20 made of a metal, where the metal is the hydrogen generation unit itself, and the hydrogen generation unit is able to generate hydrogen by a reaction with the flowing-in solution (i.e., a hydrogen gas generating member 20 made of Al finely dispersed in a metal matrix, wherein hydrogen gas is generated by bringing the member 20 into contact with water and reacting the Al with water; see column 3, lines 51-58); and
	a hydrogen collection unit (i.e., a gas space located within a housing 11 of the hydrogen 10, which fluidly communicates with a hydrogen gas collecting pipe 12 and a hydrogen gas storage tank (not shown));
	wherein the hydrogen generation unit 20 is disposed so that friction with the flowing-in solution 15 would be able to peel off a surface film of the metal to expose an active surface of the metal (i.e., the water 15 flows in through the water supply pipe 13, across the surface of the hydrogen generation member 20 in contact with the member, and out through the water outlet pipe 16, thereby inherently producing friction of the flowing water on the surface of the hydrogen generation unit 20, with the degree of friction dependent on the flow rate of the water selected by a user during an intended operation of the apparatus).  
	Regarding claim 3, the limitation “wherein the solution is within an alkaline to neutral range or within the range of pH 7 to pH 14” does not impart further patentable weight (i.e., structure) to the apparatus claim because the “solution” is not considered an element of the apparatus.  The “solution” is merely a material worked upon by the apparatus during an intended operation.  In any event, Ishida et al. discloses that the solution is water (see column 51-55), which would have a neutral pH.
	Regarding claims 4 and 5, the hydrogen generation unit 20 is made of a metal that inherently forms a surface film from an electrochemical reaction when in the solution (i.e., the water), wherein the metal comprises an alloy containing Al; and wherein the alloy may further contain at least one metal selected from Ni, Zn, Cu, Mg, and Mn (see column 4, lines 61-67).
Claims 1 and 3-5 are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Fertman (US 8,974,927).
Regarding claim 1, Fertman discloses a hydrogen generation device (i.e., an 50, see FIG. 5; column 6, lines 11-28), comprising:
a water flow path unit through which a solution flow in from outside and exits (i.e., an inlet and an outlet for the flow of an electrolyte 55 through a flow cell 53);
a hydrogen generation unit made of a metal (i.e., a stack of hydrogen-developing plates/bodies 51 made from metal; see also column 2, line 57, to column 3, line 25), the metal being the hydrogen generation unit itself (i.e., contact of the metal plates/bodies with the electrolyte generates hydrogen gas; see, e.g., column 3, lines 36-42); and
a hydrogen collection unit for collecting the generated hydrogen (i.e., a gas space within the flow cell 53 accumulates the generated hydrogen gas, which is then discharged through a gas outlet 57 to a gas tank 59 for storing the hydrogen);
wherein the hydrogen generation unit 51 is disposed so that friction with the flowing-in solution is able to peel off a surface film of the metal to expose an active surface of the metal (i.e., the electrolyte 55 flows through the flow cell 53 in contact with the surfaces of the plates 51, thereby inherently producing friction of the flowing electrolyte 55 on the surfaces of the plates 51, with the degree of friction dependent on the flow rate of the electrolyte 55 selected by a user during an intended operation of the apparatus).
Regarding claim 3, the limitation “wherein the solution is within an alkaline to neutral range or within the range of pH 7 to pH 14” does not impart further patentable weight (i.e., structure) to the apparatus claim because the “solution” is not considered an element of the apparatus.  The “solution” is merely a material worked upon by the apparatus during an intended operation.  In any event, Fertman discloses that the solution may comprise salt water or tap water (see column 3, lines 48-54), which would be slightly alkaline or neutral in pH.
51 is made of a metal that inherently forms a surface film from an electrochemical reaction when in the solution (i.e., the electrolyte 55, e.g., water, salt water); wherein the metal may comprise pure iron (Fe), an iron alloy such as steel, a pure metal such as Zn or  Mg, or an alloy of Mg and Zn (see column 2, line 57, to column 3, line 25; ref. claim 1).
Claims 1-6 are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Fullerton (US 8,529,867).
Regarding claim 1, Fullerton discloses a hydrogen generation device (i.e., a reactor 102 of hydrogen generator 100, 200; FIG. 1-2; column 6, line 48, to column 8, line 15), comprising:
a water flow path unit through which a solution flows in from outside and exits (i.e., in FIG. 1, water from a water source 108 flows through the reactor 102 from a second inlet 106b to a second outlet 116b; or in FIG. 2, a NaOH solution 113 flows through the reactor 102 from a second inlet 106b to a second outlet 116b);
a hydrogen generation unit made of a metal (i.e., a bed of aluminum pellets contained in the reactor 102), the metal being the hydrogen generation unit itself, and the hydrogen generation unit generating hydrogen by a reaction with the flowing-in solution; and
a hydrogen collection unit for collecting the generated hydrogen (i.e., hydrogen gas accumulates in the gas space of the reactor 102 and is then discharged through a first outlet 116a as a hydrogen output 114);
wherein the hydrogen generation unit (i.e., the bed of aluminum pellets) is disposed so that friction with the flowing-in solution is able to peel off a surface film of the metal to expose an active surface of the metal (i.e., the water 108 or NaOH solution 113 flows through the bed 102 as it travels from the second inlet 106b to the second outlet 116b, thereby inherently producing friction of the flowing water or NaOH solution on the surfaces of the aluminum pellets, with the degree of friction dependent on the flow rate of the water or NaOH solution selected by a user during an intended operation of the apparatus).
Regarding claim 2, Fullerton (see FIG. 1-2) discloses that the hydrogen generation unit (i.e., the bed of aluminum pellets in the reactor 102) is disposed so that friction with the solution falling from a high place (i.e., the second inlet 106b, located at the top of the reactor 102) to a low place (i.e., the second outlet 116b, located at the bottom of the reactor 102) is able to peel off a surface film of the metal to expose an active surface of the metal, the metal (i.e., the aluminum) being the hydrogen generation unit itself.
Regarding claims 3 and 6, the limitation “wherein the solution is within an alkaline to neutral range or within the range of pH 7 to pH 14” does not impart further patentable weight (i.e., structure) to the apparatus claim because the “solution” is not considered an element of the apparatus.  The “solution” is merely a material worked upon by the apparatus during an intended operation.  In any event, Fullerton discloses that the solution may have a neutral pH (i.e., in the case of water from the water source 108, FIG. 1), or alternatively an alkaline pH (i.e., in the case of a NaOH solution 113, FIG. 2).
Regarding claims 4 and 5, the hydrogen generation unit (i.e., the bed of aluminum pellets) is made of a metal that inherently forms a surface film from an electrochemical reaction when in the solution; wherein the metal of the hydrogen generation unit is pure Al. 
Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774